Citation Nr: 1506619	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for left ankle disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board remanded this matter in October 2012 to schedule a personal hearing, which took place in June 2013.  Subsequently, in June 2014, the Board remanded these claims for further development.  The purposes of that development have been achieved, and these claims are ripe for adjudication.

The issue of entitlement to service connection for a foot disability secondary to his service connected ankle disabilities is raised by the record, starting on page 4 of the transcript of the June 2013 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU on an extraschedular basis is REMANDED to the AOJ for referral to the Director of the Compensation Service.


FINDINGS OF FACT

1.  Since at least October 2008, his ankle disabilities have each manifested with marked limitation in range of motion.

2.  His ankle disabilities preclude him from obtaining and maintaining substantial gainful employment, when also taking into consideration his education and employment history; however, his combined disability rating does not meet the schedular criteria for a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating for right ankle disability and a 20 percent rating for left ankle disability, effective from October 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).

2.  The schedular requirements for a TDIU are not met, and this matter is remanded for referral to the Director of the Compensation Service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided the required notice and information in an August 2009 letter.  

The VCAA further provides for a duty to assist in the development of the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  This duty has been met.  The Veteran's relevant medical records have been obtained and associated with the claims file.  He was also provided VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The AVLJ that conducted the hearing complied with due process requirements.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, she explained the issues under consideration.  The Veteran provided testimony as to the severity of his symptoms, demonstrating actual knowledge of the evidence needed to substantiate his claim.  He was also asked about relevant treatment records, as well as whether he would be willing to be examined.  

There has been substantial compliance with the Board's June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's ankle disabilities are each currently rated as 10 percent disabling under DC 5271, which pertains to limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2014).  Pursuant to this code, marked limitation warrants a 20 percent rating, while moderate limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271 (2014).  The normal range of motion of the ankle is from 0 to 20 degrees for dorsiflexion, and from 0 to 45 degrees plantar flexion.  Id., Plate II.

After review of the evidence, the Board finds that 20 percent ratings for each ankle are warranted, as his range of motion showed marked limitation.  Indeed, in October 2008, his plantar flexion in the right ankle was 0 to 25 degrees, and in the left from 10 to 25 degrees.  In May 2009, his plantar flexion and dorsiflexion for each ankle was 0 to 20 degrees, in each direction, along with tenderness along the talofibular joint.  He had injections in each ankle, which was minimally relieving, and so he was issued Arizona braces in August 2009.  He testified that the braces cause awkward ambulation, and are difficult to use on uneven ground.  At the July 2014 VA examination, his plantar flexion in each ankle was from 0 to 20 degrees, with pain throughout.  His dorsiflexion was from 0 to 5 degrees.  He had functional loss of less movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  Because his range of motion has been reduced significantly reduced, and because of his functional loss, the Board finds that his disability picture more closely approximates the level of 20 percent for each ankle.

He is not entitled to a higher rating for his ankles.  He has the highest rating available under the code pertaining to limited motion.  To warrant a higher rating, the evidence would have to show ankylosis.  He does not have ankylosis.  The Board appreciates his functional loss, but where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional loss and painful motion are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Because it is factually ascertainable from October 2008 that the Veteran's bilateral ankle disability has been this severe, the effective date of his increased rating shall be effective as of that date.  38 C.F.R. § 3.400(o)(2) (2014).  His claim was received in August 2009, and the law allows consideration of evidence up to a year prior to receipt of the claim.  Id.  The next earlier record prior to October 2008 referring to the ankles is from June 2008, and shows complaints of pain and occasional limping, but without range of motion measurements.  That visit was focused on the knee.  Because the severity of his disability based on his ankles is not ascertainable until October 2008, that is the effective date of his increase.

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (2014), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his ankles, and the evidence shows limited motion and difficulty ambulating due to ankle braces.  He is unable to walk a great distance with taking a break.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankles and feet provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5270, 5271, 5272, 5284 (2014) (providing ratings on the basis of ankylosis and limited motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral ankle disabilities, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities.  38 C.F.R. § 4.16(a) (2014).

The Veteran's bilateral ankle disability may be considered as one disability rated as 40 percent disabling.  He does not have any other service-connected disabilities, therefore he does not have the additional disabilities needed to reach a combined rating of 70 percent for schedular consideration.  The Board must nonetheless consider whether the evidence shows unemployability, and if so, then the matter is to be remanded for referral to the Director of the Compensation Service for consideration on an extraschedular basis.  38 C.F.R. § 4.16(b) (2014).  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, for a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places him or her in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
The record reflects the Veteran did not graduate high school, but went through the 11th grade.  He left school to join the marines, and as mentioned above, his active duty service was from 1959 to 1961.  He does not have any special training, and undoubtedly, any training he received in high school is obsolete for most forms of employment today.  He was a truck driver in the same company for 25 years before retiring due to his ankles.  The July 2014 VA examiner opined that the Veteran could do sedentary employment, but there is no indication that this Veteran has the skills or knowledge to undertake employment that does not require physical labor.  

The Board is precluded from awarding a TDIU on an extraschedular basis, and therefore this matter is remanded for referral to the Director of the Compensation Service.


ORDER

A 20 percent rating for a right ankle disability is granted, effective from October 2008.

A 20 percent rating for a left ankle disability is granted, effective from October 2008.


REMAND

The Board is remanding this case to the RO for referral to the Director of the Compensation Service for consideration as to whether an extraschedular TDIU is warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU to the Director of the Compensation Service for special consideration under 38 C.F.R. § 4.16(b).

2.  If, after this special consideration, this claim continues to be, then provide the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


